DETAILED ACTION
	This is the first action on the merits. Claims 1-32 are currently pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/08/2022 has been considered by the examiner.

Drawings
The drawings are objected to because of the following minor informality: it appears to the examiner that the reference number 118 on the far right-hand side of fig. 1 should instead read 119 to reference the vacuum system 119 and not a rotatable member 118.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following minor informalities:
In line 6 of paragraph [0095], “The display of the mobile device 404 is updates 424 as the user inputs changes” appears as if it should read “The display of the mobile device 404 is updated 424 as the user inputs changes” or “The display of the mobile device 404 updates 424 as the user inputs changes” or equivalent.
Starting in line 7 of paragraph [00127], “At 1010, a communication between a mobile device holdable by a user (…) and a mobile robot (…).” appears as if it should read “At 1010, a communication between a mobile device holdable by a user (…) and a mobile robot (…) is established.” or equivalent.
In lines 2-3 of paragraph [00130], “the presence of absence of one or more detected obstacles” appears as if it should read “the presence or absence of one or more detected obstacles” or equivalent.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 21-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hillen (US 2019/0018424 A1).

	Regarding claim 1, Hillen discloses a mobile robot system, comprising:
a docking station (In fig. 1 and paragraph [0029], Hillen discloses a base station 5 for docking a service device 1); and
a mobile cleaning robot (In fig. 1 and paragraph [0029], Hillen discloses a service device 1 that is an automatically moving cleaning robot) including:
a drive system configured to move the mobile cleaning robot about an environment (In fig. 1 and paragraph [0029], Hillen discloses that service device 1 has electric motor-driven wheels [drive system]) including a docking area within a distance of the docking station (In paragraph [0032], Hillen discloses a maneuvering area 6 in which the service device 1 approaches the base station 5 for a docking process); and
a controller circuit (In paragraph [0009], Hillen discloses that the service device, base station, or an external device may all contain a corresponding memory and computing device) configured to:
receive an image of the docking area (In paragraph [0036], Hillen discloses that the service device 1 monitors the maneuvering area 6 with detection device 2, which may be an image acquisition device);
detect from the received image a presence or absence of one or more obstacles in the docking area (In paragraph [0036], Hillen discloses that the service device 1 recognizes a change within the maneuvering area 6 by comparison of images obtained via the image acquisition device and reference images without an obstacle 11 to discover an obstacle 11 in the maneuvering area 6); and
generate a notification to a user about the detected presence of absence of one or more obstacles (In paragraph [0036], Hillen discloses that when the detection device 2 discovers an obstacle 11 in the maneuvering area 6, the service device 1 outputs information to a user of the service device 1, for example acoustically via an announcement to the effect that the user should remove an obstacle 11 from the maneuvering area 6 of the base station 5, or in the form of optical information, which is shown in particular on a display 10 of an external terminal device 9).

Regarding claim 2, Hillen further discloses wherein the mobile cleaning robot includes an imaging sensor configured to generate the image of the docking area (In fig. 1 and paragraph [0030], Hillen discloses that service device 1 includes a detection device 2, which may be an image acquisition device such as a camera).

Regarding claim 4, Hillen further discloses wherein the controller circuit is configured to detect the presence or absence of one or more obstacles in the docking area based on a comparison of the image of the docking area and a stored image of the docking area free of obstacles (In paragraph [0036], Hillen discloses that the service device 1 recognizes a change within the maneuvering area 6 by comparison of images obtained via the image acquisition device and reference images without an obstacle 11 to discover an obstacle 11 in the maneuvering area 6).

Regarding claim 5, Hillen further discloses wherein the mobile cleaning robot includes at least one sensor including an optical sensor, a proximity sensor, or an obstacle sensor, and wherein the control circuit is configured to detect the presence or absence of one or more obstacles in the docking area further based on a signal sensed by the at least one sensor (In paragraph [0036], Hillen discloses that the service device 1 monitors the maneuvering area 6 with detection device 2, which may be an image acquisition device [optical sensor or obstacle sensor] and that the service device 1 recognizes a change within the maneuvering area 6 by comparison of images obtained via the image acquisition device and reference images without an obstacle 11 to discover an obstacle 11 in the maneuvering area 6; see also paragraph [0030], where Hillen discloses wherein the detection device 2 may be a triangulation measuring device to measure distances from the obstacles 11 within the environment, such as a laser diode [proximity sensor or obstacle sensor]).

Regarding claim 6, Hillen further discloses the mobile robot system comprising a mobile device operatively in communication with the mobile cleaning robot (In paragraph [0036], Hillen discloses that the service device 1 outputs information to a user of the service device in the form of optical information shown on a display 10 of an external terminal device 9, such as a mobile phone), the mobile device configured to:
present to the user the notification about the detected one or more obstacles (In paragraph [0036], Hillen discloses that when the detection device 2 discovers an obstacle 11 in the maneuvering area 6, the service device 1 outputs information to a user of the service device 1 in the form of optical information, which is shown in particular on a display 10 of an external terminal device 9, such as “Attention. Obstacle in maneuvering area” and an exclamation point located within the environment map 4 so that the user can immediately recognize where the obstacle 11 is located, go to the maneuvering area 6 within the environment, and remove the obstacle 11); and
generate a recommendation to the user to clear the docking area or to reposition the docking station in response to the presence of one or more obstacles in the docking area (In paragraph [0036], Hillen discloses that when the detection device 2 discovers an obstacle 11 in the maneuvering area 6, the service device 1 outputs information to a user of the service device 1 in the form of optical information, which is shown in particular on a display 10 of an external terminal device 9, such as “Attention. Obstacle in maneuvering area” and an exclamation point located within the environment map 4 so that the user can immediately recognize where the obstacle 11 is located, go to the maneuvering area 6 within the environment, and remove the obstacle 11).

Regarding claim 21, Hillen discloses a non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (In paragraph [0009], Hillen discloses that the service device, base station, or an external device may all contain a corresponding memory and computing device) comprising:
receiving an image of a docking area within a distance of a docking station for docking a mobile cleaning robot in an environment (In paragraph [0036], Hillen discloses that the service device 1 monitors the maneuvering area 6 with detection device 2, which may be an image acquisition device; in paragraph [0032], Hillen discloses a maneuvering area 6 in which the service device 1 approaches the base station 5 for a docking process);
detecting from the received image a presence or absence of one or more obstacles in the docking area (In paragraph [0036], Hillen discloses that the service device 1 recognizes a change within the maneuvering area 6 by comparison of images obtained via the image acquisition device and reference images without an obstacle 11 to discover an obstacle 11 in the maneuvering area 6); and
generating a notification to a user about the detected presence of absence of one or more obstacles (In paragraph [0036], Hillen discloses that when the detection device 2 discovers an obstacle 11 in the maneuvering area 6, the service device 1 outputs information to a user of the service device 1, for example acoustically via an announcement to the effect that the user should remove an obstacle 11 from the maneuvering area 6 of the base station 5, or in the form of optical information, which is shown in particular on a display 10 of an external terminal device 9).

Regarding claim 22, Hillen further discloses wherein the instructions cause the machine to perform operations further comprising:
receiving a signal sensed by at least one sensor associated with the mobile cleaning robot, the at least one sensor including an optical sensor, a proximity sensor, or an obstacle sensor (In paragraph [0030], Hillen discloses wherein the detection device 2 may be an image acquisition device such as a camera [optical sensor or obstacle sensor] or a triangulation measuring device to measure distances from the obstacles 11 within the environment, such as a laser diode [proximity sensor or obstacle sensor]); and 
detecting the presence or absence of one or more obstacles in the docking area further based on the signal sensed by the at least one sensor (In paragraph [0036], Hillen discloses that the service device 1 monitors the maneuvering area 6 with detection device 2, which may be an image acquisition device [optical sensor or obstacle sensor] and that the service device 1 recognizes a change within the maneuvering area 6 by comparison of images obtained via the image acquisition device and reference images without an obstacle 11 to discover an obstacle 11 in the maneuvering area 6).

Regarding claim 23, Hillen further discloses wherein the operation of detecting the presence or absence of one or more obstacles in the docking area includes comparing the image of the docking area to a stored image of the docking area free of obstacles (In paragraph [0036], Hillen discloses that the service device 1 recognizes a change within the maneuvering area 6 by comparison of images obtained via the image acquisition device and reference images without an obstacle 11 to discover an obstacle 11 in the maneuvering area 6).

Regarding claim 24, Hillen further discloses wherein the instructions cause the machine to perform operations further comprising, in response to a detection of a presence of one or more obstacles in the docking area, generating a recommendation to the user to clear the docking area or to reposition the docking station (In paragraph [0036], Hillen discloses that when the detection device 2 discovers an obstacle 11 in the maneuvering area 6, the service device 1 outputs information to a user of the service device 1 acoustically via an announcement to the effect that the user should remove an obstacle 11 from the maneuvering area 6 of the base station 5, or in the form of optical information, which is shown in particular on a display 10 of an external terminal device 9, such as “Attention. Obstacle in maneuvering area” and an exclamation point located within the environment map 4 so that the user can immediately recognize where the obstacle 11 is located, go to the maneuvering area 6 within the environment, and remove the obstacle 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hillen (US 2019/0018424 A1), in view of Jung (US 2018/0055326 A1).
Hillen does not explicitly disclose wherein the controller circuit is configured to receive the image of the docking area from a mobile device operatively in communication with the mobile cleaning robot, the mobile device including an imaging sensor configured to generate the image of the docking area.
However Jung teaches wherein the controller circuit is configured to receive the image of the docking area from a mobile device operatively in communication with the mobile cleaning robot, the mobile device including an imaging sensor configured to generate the image of the docking area (In paragraph [0196], Jung teaches that a mobile terminal 100 [mobile device] may capture the cleaning region and peripheral region [such as the maneuvering area as disclosed by Hillen] of the robot cleaner 10 [mobile cleaning robot] using a built-in camera [imaging sensor], and may transmit the image to the robot cleaner 10 through communication between the robot cleaner 10 and the mobile terminal 100).
Jung is considered to be analogous to the claimed invention in that they both pertain to receiving an image of the operating area of a cleaning robot from a mobile device. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement receiving the image from the mobile device as taught by Jung with the mobile robot system as disclosed by Hillen, where doing so can afford more control to the user of when the image of the docking area is captured. For example, implementing the image being received from the mobile device allows the user to capture an image of the docking area at any time, even when the docking area is not present in an image captured by the mobile cleaning robot.

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hillen (US 2019/0018424 A1), in view of Chae (US 2020/0387164 A1).

Regarding claim 9, Hillen further discloses wherein the mobile device is configured to:
present to the user one or more candidate locations of the docking station (In paragraph [0039], Hillen discloses that a recommended suitable installation site for one or more base stations can be displayed for the user on an external terminal device 9); and
receive a user selection from the one or more candidate locations for placement of the docking station (In paragraph [0034], Hillen discloses that a user of the service device 1 may manually transmit the position of the base station 5 to the service device 1, for example by manually entering it into the environment map 4).
Although Hillen discloses displaying an environment map 4 on the display 10 of an external terminal device 9 in fig. 7 and paragraph [0036], Hillen does not explicitly disclose wherein the mobile device is configured to:
present to the user one or more candidate locations of the docking station on a map of the environment.
However, Chae teaches wherein the mobile device is configured to:
present to the user one or more candidate locations of the docking station on a map of the environment (In paragraph [0099], Chae teaches that the recommended location where the charging station is to be placed may be displayed on a terminal of the user or a wearable device capable of illustrating a map of the movement space; see also fig. 6).
Chae is considered to be analogous to the claimed invention in that they both pertain to recommending the location of a station of a mobile robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement displaying one or more candidate locations for moving a docking station of a mobile robot on a map as taught by Chae with the mobile robot system as disclosed by Hillen, where doing so, for example, provides a fuller context as to the location of the recommended position to where the user may move the docking station. This is advantageous in that the user may more easily and efficiently understand the presented information.

Regarding claim 27, Hillen further discloses wherein the instructions cause the machine to perform operations further comprising:
presenting to the user one or more candidate locations of the docking station (In paragraph [0039], Hillen discloses that a recommended suitable installation site for one or more base stations can be displayed for the user on an external terminal device 9); and
receiving a user selection from the one or more candidate locations for placement of the docking station (In paragraph [0034], Hillen discloses that a user of the service device 1 may manually transmit the position of the base station 5 to the service device 1, for example by manually entering it into the environment map 4).
Although Hillen discloses displaying an environment map 4 on the display 10 of an external terminal device 9 in fig. 7 and paragraph [0036], Hillen does not explicitly disclose wherein the instructions cause the machine to perform operations further comprising:
presenting to the user one or more candidate locations of the docking station on a map of the environment.
However, Chae teaches wherein the instructions cause the machine to perform operations further comprising:
presenting to the user one or more candidate locations of the docking station on a map of the environment (In paragraph [0099], Chae teaches that the recommended location where the charging station is to be placed may be displayed on a terminal of the user or a wearable device capable of illustrating a map of the movement space; see also fig. 6).
Chae is considered to be analogous to the claimed invention in that they both pertain to recommending the location of a station of a mobile robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement displaying one or more candidate locations for moving a docking station of a mobile robot on a map as taught by Chae with the non-transitory machine-readable storage medium as disclosed by Hillen, where doing so, for example, provides a fuller context as to the location of the recommended position to where the user may move the docking station. This is advantageous in that the user may more easily and efficiently understand the presented information.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hillen (US 2019/0018424 A1), in view of Morin (US 2016/0166126 A1) and Szafir (US 2021/0094180 A1).

Regarding claim 12, Hillen further discloses wherein the mobile device is configured to:
receive an image of the docking station (In fig. 7 and paragraph [0036], Hillen discloses that the display 10 of external terminal device 9 [mobile device] shows the environment map 4 of the environment including an image of base station 5).
Hillen does not explicitly disclose wherein the mobile device is configured to:
receive information about operating status of the docking station; and
generate an augmented reality representation comprising a machine-generated operating status indicator of the docking station overlaying upon the image of the docking station.
However, Morin teaches wherein the mobile device is configured to:
receive information about operating status of the docking station (In paragraph [0085], Morin teaches that a station controller circuit 230 communicates information describing a status of the evacuation station 200 to a mobile device); and
generate a machine-generated operating status indicator of the docking station (In figs. 24A-B and paragraph [0086], Morin teaches displaying status information received from the station controller circuit 230 on a display screen 302 of the mobile device 300 such as an indication of the fullness state of the debris canister 204 of the evacuation station 200 or an indication of the operational state of the vacuum filter 221 of the evacuation station 200, for example).
Morin is considered to be analogous to the claimed invention in that they both pertain to displaying operational status information of a mobile robot docking station. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive and display an operating status of the docking station, where doing so is advantageous in that it provides more information to the user, and allows the user to have a better understanding of the operation of the system.
The combination of Hillen and Morin does not explicitly disclose wherein the mobile device is configured to:
generate an augmented reality representation comprising a machine-generated operating status indicator of the docking station overlaying upon the image of the docking station.
However, Szafir teaches wherein the mobile device is configured to:
generate an augmented reality representation comprising a machine-generated operating status indicator of the docking station overlaying upon the image of the docking station (In paragraph [0036], Szafir teaches using augmented reality technology to augment the user interface to include, for example, robot status indicators).
Szafir is considered to be analogous to the claimed invention in that they both pertain to displaying operating status indications in an augmented reality environment. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an augmented reality display as taught by Szafir with the machine-generated operating status indicator of the docking station and mobile robot system as disclosed by the combination of Hillen and Morin, where the examiner understands that the use of augmented reality to display information to a user is well understood in the art, and where the implementation would produce predictable results. Utilizing an augmented reality display may be advantageous in that it allows the presented information to be more contextually integrated, improving the user’s understanding of the operation of the mobile robot system.

Regarding claim 13, Morin further teaches wherein the operating status of the docking station includes a status of an evacuation unit included in the docking station and configured to extract debris from the mobile cleaning robot (In figs. 24A-B and paragraph [0086], Morin teaches displaying status information received from the station controller circuit 230 on a display screen 302 of the mobile device 300 such as an indication of the fullness state of the debris canister 204 of the evacuation station 200 or an indication of the operational state of the vacuum filter 221 of the evacuation station 200, for example).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hillen (US 2019/0018424 A1), in view Szafir (US 2021/0094180 A1).

Regarding claim 14, Hillen further discloses wherein the mobile device is configured to:
receive an image of the mobile cleaning robot (In fig. 7 and paragraph [0036], Hillen discloses that the display 10 of external terminal device 9 [mobile device] shows the environment map 4 of the environment including an image of service device 1).
Hillen does not explicitly disclose wherein the mobile device is configured to:
receive information about operating status of the mobile cleaning robot; and
generate an augmented reality representation comprising a machine-generated operating status indicator of the mobile cleaning robot overlaying upon the image of the mobile cleaning robot.
However, Szafir teaches wherein the mobile device is configured to:
receive information about operating status of the mobile cleaning robot (In fig. 1 and paragraphs [0036] and [0046], Szafir teaches using augmented reality technology to augment the user interface to include, for example, robot status indicators such as battery level); and
generate an augmented reality representation comprising a machine-generated operating status indicator of the mobile cleaning robot overlaying upon the image of the mobile cleaning robot (In fig. 1 and paragraphs [0036] and [0046], Szafir teaches using augmented reality technology to augment the user interface to include, for example, robot status indicators such as battery level).
Szafir is considered to be analogous to the claimed invention in that they both pertain to displaying operating status indications in an augmented reality environment. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an augmented reality display as taught by Szafir with the mobile robot system as disclosed by Hillen, where the examiner understands that the use of augmented reality to display information to a user is well understood in the art, and where the implementation would produce predictable results. Utilizing an augmented reality display may be advantageous in that it allows the presented information to be more contextually integrated, improving the user’s understanding of the operation of the mobile robot system.

Regarding claim 15, Szafir further teaches wherein the operating status of the mobile cleaning robot includes respective status of one or more of a battery of the mobile cleaning robot (In fig. 1 and paragraphs [0036] and [0046], Szafir teaches using augmented reality technology to augment the user interface to include, for example, robot status indicators such as battery level).

Claims 16-18 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hillen (US 2019/0018424 A1), in view of Petrany (US 2019/0194913 A1).

Regarding claim 16, Hillen discloses a mobile robot system, comprising:
a mobile cleaning robot (In fig. 1 and paragraph [0029], Hillen discloses a service device 1 that is an automatically moving cleaning robot) including:
a controller circuit (In paragraph [0009], Hillen discloses that the service device, base station, or an external device may all contain a corresponding memory and computing device); and
a drive system configured to move the mobile cleaning robot about an environment (In fig. 1 and paragraph [0029], Hillen discloses that service device 1 has electric motor-driven wheels [drive system]) including a docking area around a docking station (In paragraph [0032], Hillen discloses a maneuvering area 6 in which the service device 1 approaches the base station 5 for a docking process); and
a mobile device operatively in communication with the mobile cleaning robot (In paragraph [0036], Hillen discloses that the service device 1 outputs information to a user of the service device in the form of optical information shown on a display 10 of an external terminal device 9, such as a mobile phone).
Hillen does not explicitly disclose generating, and displaying to a user, an augmented reality (AR) representation of the docking area, the AR representation comprising a machine-generated virtual bounding box overlaying upon an image of the docking area, the machine-generated virtual bounding box defining a docking clearance zone around the docking station.
Petrany teaches generating, and displaying to a user, an augmented reality (AR) representation of the docking area, the AR representation comprising a machine-generated virtual bounding box overlaying upon an image of the docking area, the machine-generated virtual bounding box defining a docking clearance zone around the docking station (In fig. 5 and paragraph [0033], Petrany teaches that a visual representation of a range of movement of machine 100 (swing path 502) is displayed on a display device 212 and may be an augmented reality representation).
Petrany is considered to be analogous to the claimed invention in that they both pertain to displaying an area of movement of a machine via augmented reality. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement displaying the area via augmented reality as taught by Petrany with the docking clearance zone and mobile robot system as disclosed by Hillen, where the examiner understands that the use of augmented reality to display information to a user is well understood in the art, and where the implementation would produce predictable results. Utilizing an augmented reality display may be advantageous in that it allows the presented information to be more contextually integrated, improving the user’s understanding of the operation of the mobile robot system.

Regarding claim 17, although in paragraph [0036], Hillen discloses that the service device 1 recognizes a change within the maneuvering area 6 by comparison of images obtained via the image acquisition device and reference images without an obstacle 11 to discover an obstacle 11 in the maneuvering area 6, Hillen does not explicitly disclose wherein the mobile device is configured to:
detect from the image of the docking area a presence or absence of one or more obstacles; and 
display the machine-generated virtual bounding box in a first color or render style if the one or more obstacles are present within the machine-generated virtual bounding box, or in a different second color or render style if no obstacle is present within the machine-generated virtual bounding box.
However, Petrany further teaches wherein the mobile device is configured to:
detect from the image of the docking area a presence or absence of one or more obstacles (In paragraph [0036], Petrany teaches that object detection modules 208 may include cameras for identifying an object in proximity of the machine 100); and 
display the machine-generated virtual bounding box in a first color or render style if the one or more obstacles are present within the machine-generated virtual bounding box, or in a different second color or render style if no obstacle is present within the machine-generated virtual bounding box (In paragraph [0041], Petrany teaches that a color-coded indication of a portion of the displayed visual representation of the range of movement (i.e., the swing path 502) in which the object 504 is detected may be provided, where for example, a portion 508 of the displayed visual representation of the swing path 502 that lies within the coverage range of the object detection module 208-3 that detects the object 504 may be color coded or highlighted in red color to indicate an obstruction zone while other portions of the displayed visual representation of the swing path 502 (where there are no object(s) detected) may be color coded or highlighted in green color to indicate an obstruction free zone).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Petrany, where displaying the portion of the visual representation where an object is detected in a first color, and when an object is not detected in a second color is advantageous in that the obstruction zone can be indicated to the operator as suggested by Petrany in paragraph [0041]. For example, the user can more easily and quickly understand if there is an object blocking movement of the robot in the area.

Regarding claim 18, Hillen further discloses wherein the mobile device is configured to, in response to a presence of one or more obstacles in the machine-generated virtual bounding box, generate a recommendation to the user to clear the docking area or to reposition the docking station (In paragraph [0036], Hillen discloses that when the detection device 2 discovers an obstacle 11 in the maneuvering area 6, the service device 1 outputs information to a user of the service device 1, for example acoustically via an announcement to the effect that the user should remove an obstacle 11 from the maneuvering area 6 of the base station 5, or in the form of optical information, which is shown in particular on a display 10 of an external terminal device 9)..

Regarding claim 30, Hillen does not explicitly disclose wherein the instructions cause the machine to perform operations further comprising generating, and displaying to a user, an augmented reality (AR) representation of the docking area, the AR representation comprising a machine-generated virtual bounding box overlaying upon the image of the docking area, the machine-generated virtual bounding box defining a docking clearance zone around the docking station.
However, Petrany teaches wherein the instructions cause the machine to perform operations further comprising generating, and displaying to a user, an augmented reality (AR) representation of the docking area, the AR representation comprising a machine-generated virtual bounding box overlaying upon the image of the docking area, the machine-generated virtual bounding box defining a docking clearance zone around the docking station (In fig. 5 and paragraph [0033], Petrany teaches that a visual representation of a range of movement of machine 100 (swing path 502) is displayed on a display device 212 and may be an augmented reality representation).
Petrany is considered to be analogous to the claimed invention in that they both pertain to displaying an area of movement of a machine via augmented reality. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement displaying the area via augmented reality as taught by Petrany with the docking clearance zone and non-transitory machine-readable storage medium as disclosed by Hillen, where the examiner understands that the use of augmented reality to display information to a user is well understood in the art, and where the implementation would produce predictable results. Utilizing an augmented reality display may be advantageous in that it allows the presented information to be more contextually integrated, improving the user’s understanding of the operation of the mobile robot system.

Regarding claim 31, Hillen does not explicitly disclose wherein the operation of generating and displaying the AR representation includes displaying the machine-generated virtual bounding box in a first color or render style if the one or more obstacles are present within the machine-generated virtual bounding box, or in a different second color or render style if no obstacle is present within the machine- generated virtual bounding box.
However, Petrany further teaches wherein the operation of generating and displaying the AR representation includes displaying the machine-generated virtual bounding box in a first color or render style if the one or more obstacles are present within the machine-generated virtual bounding box, or in a different second color or render style if no obstacle is present within the machine- generated virtual bounding box (In paragraph [0041], Petrany teaches that a color-coded indication of a portion of the displayed visual representation of the range of movement (i.e., the swing path 502) in which the object 504 is detected may be provided, where for example, a portion 508 of the displayed visual representation of the swing path 502 that lies within the coverage range of the object detection module 208-3 that detects the object 504 may be color coded or highlighted in red color to indicate an obstruction zone while other portions of the displayed visual representation of the swing path 502 (where there are no object(s) detected) may be color coded or highlighted in green color to indicate an obstruction free zone).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Petrany, where displaying the portion of the visual representation where an object is detected in a first color, and when an object is not detected in a second color is advantageous in that the obstruction zone can be indicated to the operator as suggested by Petrany in paragraph [0041]. For example, the user can more easily and quickly understand if there is an object blocking movement of the robot in the area.

Claims 19-20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hillen (US 2019/0018424 A1) and Petrany (US 2019/0194913 A1), in view of Suvarna (US 2018/0299899 A1).

Regarding claim 19, the combination of Hillen and Petrany does not explicitly disclose wherein the mobile device is configured to:
detect, in the docking area, a status of a wireless communication signal for data communication between the mobile cleaning robot and one or more of the docking station or the mobile device;
present the wireless communication signal status to the user; and
generate a recommendation to the user to clear the docking area or to reposition the docking station if the wireless communication signal status satisfies a signal strength condition.
However, Suvarna teaches wherein the mobile device is configured to:
detect, in the docking area, a status of a wireless communication signal for data communication between the mobile cleaning robot and one or more of the docking station or the mobile device (In paragraphs [0061-0063], Suvarna teaches that signal quality data for a WiFi or other wireless network or communication channel is analyzed to determine an optimum location for a charging base station for the robot, where the autonomous robotic device may contain one or more sensors to detect quality of wireless signals and may be able to communicate or otherwise make available the collected data to other devices such as smartphones);
present the wireless communication signal status to the user (In fig. 9 and paragraph [0086], Suvarna teaches a display with different map layers for different measured conditions from which the user can select a tab to have a corresponding layer superimposed over the floor plan to display the relevant data, where for example a layer 904 may be a heat map indicating the relative strength of a WiFi or other wireless signal as mapped throughout the floor plan); and
generate a recommendation to the user to clear the docking area or to reposition the docking station if the wireless communication signal status satisfies a signal strength condition (In fig. 8 and paragraph ]0065], Suvarna teaches a smartphone 801 that shows a cleaning area 802 that has been mapped for WiFi (or other wireless signal) strength and an indicator 804 showing an optimum location for a charging station for the cleaning robot where there is a good WiFi signal).
Suvarna is considered to be analogous to the claimed invention in that they both pertain to obtaining and displaying a wireless communication signal strength, and generating a recommendation of an optimal location for a docking station based on the wireless communication signal strength. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Suvarna with the mobile robot system as disclosed by the combination of Hillen and Petrany, where placing the docking station at a position with a strong WiFi signal is advantageous in that it “allows the efficient upload and download of information while the cleaning robot is charging” as suggested by Suvarna in paragraph [0065], for example.

Regarding claim 20, Suvarna further teaches wherein the wireless communication signal status includes an indicator of Wi-Fi signal strength (In paragraphs [0061-0063], Suvarna teaches that signal quality data for a WiFi network is analyzed to determine an optimum location for a charging base station for the robot).

Regarding claim 32, the combination of Hillen and Petrany does not explicitly disclose wherein the instructions cause the machine to perform operations further comprising:
detecting, in the docking area, a status of a wireless communication signal for data communication between the mobile cleaning robot and one or more of the docking station or a mobile device;
presenting the wireless communication signal status to the user; and
generating a recommendation to the user to clear the docking area or to reposition the docking station if the wireless communication signal status satisfies a signal strength condition.
However, Suvarna teaches wherein the instructions cause the machine to perform operations further comprising:
detecting, in the docking area, a status of a wireless communication signal for data communication between the mobile cleaning robot and one or more of the docking station or a mobile device (In paragraphs [0061-0063], Suvarna teaches that signal quality data for a WiFi or other wireless network or communication channel is analyzed to determine an optimum location for a charging base station for the robot, where the autonomous robotic device may contain one or more sensors to detect quality of wireless signals and may be able to communicate or otherwise make available the collected data to other devices such as smartphones);
presenting the wireless communication signal status to the user (In fig. 9 and paragraph [0086], Suvarna teaches a display with different map layers for different measured conditions from which the user can select a tab to have a corresponding layer superimposed over the floor plan to display the relevant data, where for example a layer 904 may be a heat map indicating the relative strength of a WiFi or other wireless signal as mapped throughout the floor plan); and
generating a recommendation to the user to clear the docking area or to reposition the docking station if the wireless communication signal status satisfies a signal strength condition (In fig. 8 and paragraph ]0065], Suvarna teaches a smartphone 801 that shows a cleaning area 802 that has been mapped for WiFi (or other wireless signal) strength and an indicator 804 showing an optimum location for a charging station for the cleaning robot where there is a good WiFi signal).
Suvarna is considered to be analogous to the claimed invention in that they both pertain to obtaining and displaying a wireless communication signal strength, and generating a recommendation of an optimal location for a docking station based on the wireless communication signal strength. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Suvarna with the non-transitory machine-readable storage medium as disclosed by the combination of Hillen and Petrany, where placing the docking station at a position with a strong WiFi signal is advantageous in that it “allows the efficient upload and download of information while the cleaning robot is charging” as suggested by Suvarna in paragraph [0065], for example.

Allowable Subject Matter
Claims 7-8, 10-11, 25-26, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665